Citation Nr: 0900547	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to March 2, 2004, for 
the grant of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) "Tiger Team" at the 
Regional Office (RO) in Cleveland, Ohio, which granted a 
total disability rating based on individual unemployability 
(TDIU), effective June 8, 2004, the date of his claim.  The 
veteran's claim file was then transferred back to the RO in 
Portland, Oregon.  The veteran filed a timely appeal with 
respect to the effective date of the grant, seeking a date of 
February 1, 2002.  In a May 2006 DRO rating decision, the 
effective date of the grant was changed to March 2, 2004.  
Since this increase did not constitute a full grants of the 
benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The veteran subsequently perfected his appeal.


FINDING OF FACT

The evidence does not show that the veteran's service-
connected disabilities precluded him from obtaining and 
maintaining substantially gainful employment prior to March 
2, 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 2, 2004, 
for an award of a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for a TDIU Claim

A TDIU is an award of increased compensation.  See Hurd v. 
West, 13 Vet. App. 449, 451 (2000).  Effective dates for 
increases in compensation are assigned in accordance with 38 
C.F.R. § 3.400(o)(2008) (implementing 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002)).  Pursuant to that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1)(2008)(emphasis 
added).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2)(West 2002); see also 38 
C.F.R. § 3.400(o)(2)(2008).

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2)(2008).  A grant of TDIU, however, 
entails special requirements that must now be considered.

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Moreover, total disability ratings may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
that at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).

The veteran seeks an effective date of February 1, 2002, for 
the award of a total disability rating based upon individual 
unemployability.

By way of background, the veteran sought a grant of service 
connection for his PTSD by his claim received January 31, 
2002.  In a 2004 rating decision, the veteran was awarded 
service connection and given an evaluation of 70 percent for 
his PTSD, with an effective date of January 31, 2002, the 
date of the claim.  He submitted his claim seeking an award 
of TDIU in June 2004.  Following the RO's grant of TDIU in 
February 2005, again effective the date of the claim, June 8, 
2004, the veteran appealed.  He was seeking an effective date 
of February 1, 2002, referencing the effective date of his 70 
percent evaluation for PTSD, his only service-connected 
disability.  

After a review of the record, the DRO issued a May 2006 
rating decision that granted him an earlier TDIU effective 
date of March 2, 2004, based upon his employer's statement 
which indicated he last worked full time for that company 
March 1, 2004.  See December 2004 VA form 21-4192.  The 
veteran indicated he would obtain and submit information from 
his former employer to show he worked less than full-time in 
2003.  See June 2006 Form 9.  However no additional 
information was submitted, and thus the Board will proceed to 
evaluate the claim based on the evidence currently of record.  

The question in this case, therefore, is whether it was 
factually ascertainable that the veteran was unemployable by 
reason of his service-connected disability alone prior to 
March 2, 2004, but within one year of his June 2004 claim.

In this case, a December 2004 employer's statement indicated 
that the veteran's full time employment ended March 1, 2004, 
though the veteran was employed on a part time basis, 25-30 
hour per month, until December 2004.  

VA treatment records include notes from PTSD group therapy 
sessions which the veteran attended in 2003.  Several of the 
notes from those sessions reference the veteran's employment 
status.   For example, in session notes dated June 5, 2003, 
the veteran described himself as working full time.  Another 
session note dated later in June 2003 indicated the veteran 
"continues" to work.  In a treatment note dated in July 
2003, the veteran indicated he was "extremely" busy at 
work, and during the July 24, 2003, session the veteran 
indicated he was working "long hours."  The final July 
session only mentioned work without more information and the 
remainder of the treatment records is silent regarding his 
employment.  The veteran's December 2004 statement described 
his last gainful employment being in February 2004. 

The Board notes that the issue is not whether the veteran can 
maintain the particular requisites of a particular position, 
but rather, whether the veteran is capable of performing the 
physical and mental acts required by substantially gainful 
employment generally.  See VanHoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Thus, the possibility that the veteran may 
have been unemployed at some point in time does not in and of 
itself render him "unemployable" under the meaning of the 
regulation.

In this case, the evidence does not demonstrate that the 
veteran's service-connected disability caused impairment of 
sufficient severity to produce unemployability prior to March 
2, 2004.  As of that date, however, his disability both met 
the applicable percentage requirement and caused 
unemployability based on the evidence then gathered.  Absent 
a claim of error of fact in the RO's original decision, the 
Board has no further authority to question the previous 
determination.  The sole issue before the Board is whether 
the evidence in the file at the time of the May 2006 rating 
decision supported the effective date that was established.  
As explained above, the Board finds that it does.

The Board further calls attention to 38 C.F.R. § 3.155.  In 
this regard, any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. (2008).

In the present case, no evidence of record prior to March 2, 
2004, is found to constitute an informal claim for TDIU under 
38 C.F.R. § 3.155.  In any event, even if such informal claim 
were found this would not enable assignment of an earlier 
effective date here.  Indeed, it has not been shown that 
entitlement to TDIU arose prior to March 2, 2004, and the 
later date between when the claim was received and when 
entitlement arose is controlling.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
The March 2, 2004 date is the appropriate effective date.  
The appeal is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
which is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and, (3) inform the claimant about the 
information and evidence the claimant is expected to provide.

The veteran's claim here arises from his disagreement with 
the effective date assigned following the grant of TDIU.  
Courts have held that once the underlying claim is granted, 
the claim is substantiated and therefore additional notice is 
not required as to downstream issues of rating percentage or 
effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  New medical 
examinations and opinions are inappropriate in a claim for an 
earlier effective date, as the matter hinges on evidence 
already of record.  Therefore, the duty to assist has been 
fulfilled.  The evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to an effective date prior to March 2, 2004 for 
the grant of a total disability rating based on individual 
unemployability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


